

115 HR 1557 IH: Soledad Canyon Consistency Act
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1557IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Knight (for himself, Ms. Judy Chu of California, Mr. Schiff, and Mr. Sherman) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo withdraw certain lands in Los Angeles County, California, from entry, appropriation, or disposal
			 under the public land laws, and for other purposes.
	
 1.Short titleThis Act may be cited as the Soledad Canyon Consistency Act. 2.Withdrawal of certain lands in Los Angeles County, California (a)Withdrawal from mineral entrySubject to valid existing rights, if any, the lands described in subsection (b) are withdrawn from—
 (1)entry, appropriation, or disposal under the public land laws; (2)location, entry, and patent under the mining laws; and
 (3)operation of the mineral leasing, mineral materials, and geothermal leasing laws. (b)Lands described (1)In generalThe lands referred to in subsection (a) consist of approximately 640.16 acres depicted as Soledad Canyon Sand & Gravel Mining Project Site on the Bureau of Land Management map entitled Soledad Canyon Map A and dated January 21, 2016.
 (2)EffectThe map referred to in paragraph (1) shall have the same force and effect as if included in this Act, except that the Secretary of the Interior may correct minor errors in the map.
 (3)AvailabilityThe Secretary shall make the map referred to in paragraph (1) available in the appropriate offices of the Bureau of Land Management.
				